Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim 11 - 21 directed to non-elected group without traverse.  Accordingly, claim 11 – 21 been cancelled.


Allowance
Claim 1 is allowed.
Claims 2 – 10 are allowed by virtue of dependency on claim 1.
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, prior art(s) of record as applied and claim as amended does not disclose or render obvious the “..a first insulating layer, disposed on the back surface of the chip, wherein the stress buffer layer is extended and disposed on the first insulating layer, and a bottom surface of the stress buffer layer is aligned with the back surface of the chip, the back surface of the chip directly contacts the first insulating layer; a redistribution layer, disposed on the active surface of the chip, and extending into the opening of the stress buffer layer, the redistribution layer being electrically connected to the chip through the opening; a second insulating layer, covering the stress buffer layer and the redistribution layer, and having a blind hole exposing a part of the redistribution layer; and a solder ball, disposed in the blind hole of the second insulating layer, and electrically connected to the redistribution layer, a top surface of the solder ball protruding from an upper surface of the second insulating layer.” in combination of all other limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816